In re Application of:  	Jeffrey B. Peel
Serial No.:			16/997,291
Filed:				August 19. 2020
Response to Petition Filed:	May 20, 2021
For:				Camera Mount System
This is a decision on the petition under 37 CFR 1.59(b), filed My 20, 2021, to expunge information from the above identified application.
The petition is granted.
Petitioner requests that the IDS statement and cited NPL referene, filed May 18, 2021, be expunged from the record. Petitioner states that either (A) that the information contains trade secret material, proprietary material and/or material that is subject to a protective order which has not been made public; or (B) that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted, and the information has not otherwise been made public. The petition fee set forth in 37 CFR 1.17(g)  has been paid.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The information in question has been determined by the undersigned to not be material to the examination of the instant application.
Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.
The expunged material has been removed from the official file.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641